NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 11-1556
                                   _______________

                           UNITED STATES OF AMERICA,

                                          v.

                                  IKIM BLACKETT,

                                             Appellant
                                   _______________

                          On Appeal from the District Court
                                  of the Virgin Islands
                        (D.C. Criminal No. 3-10-cr-00028-001)
                         District Judge: Hon. Curtis V. Gomez
                                   _______________

                                  Argued May 9, 2012

            BEFORE: CHAGARES, JORDAN and COWEN, Circuit Judges

                                 (Filed: May 29, 2012)

Leonard B. Francis, Jr., Esq. (Argued)
4A Dronningens
P.O. Box 8838
Charlotte Amalie, St. Thomas
USVI, 00801

      Counsel for Appellant

Kim R. Lindquist, Esq.
Nolan D. Paige, Esq. (Argued)
Office of the United States Attorney
5500 Veterans Building, Suite 260
United States Courthouse
Charlotte Amalie, St. Thomas
USVI, 00802-6924

      Counsel for Appellee

                                    _______________

                                       OPINION
                                    _______________

COWEN, Circuit Judge.

      A jury convicted appellant of bribing a juror in violation of 18 U.S.C.

§ 201(b)(1)(A). On appeal, appellant argues that the court abused its discretion and

committed reversible error by admitting into evidence 1) the text of a text message sent

from the complaining witness, Jeannette Smith, to her sister; and 2) business records from

Sprint. For the following reasons, we will affirm.

      (1) Appellant argues that the text message is hearsay and does not fall within the

“recorded recollection” exception to hearsay in Fed. R. Evid. 803(5), under which it was

admitted. We need not decide whether the text message was admitted in error. Even if its

admission was in error, it was harmless and must be disregarded. Fed. R. Crim. P. 52(a).

The text message was cumulative of other evidence that someone visited Smith and

offered her a bribe. It did not identify appellant. To the extent that the text message

corroborates Smith‟s testimony and establishes her credibility, her testimony was

corroborated, and credibility established, by other evidence. In this light, it is “„highly

probable‟” that the evidence “„did not contribute to the jury‟s judgment of conviction.‟”


                                            2
United States v. Jannotti, 729 F.2d 213, 219 (3d Cir. 1984) (quoting Government of

Virgin Islands v. Toto, 529 F.2d 278, 284 (3d Cir. 1976)). As a result, the text message‟s

admission, regardless of whether it was in error, cannot be a basis for reversal.

       (2) Defendant argues that the Sprint records custodian who testified at trial was not

competent to lay the foundation for the admission of the Sprint phone detail records. The

records custodian testified to each of the requirements contained in Fed. R. Evid. 803(6)

for the admission of business records based on his personal knowledge. As a result, there

is no abuse of discretion in the admission of the business records through the records

custodian who testified at trial.

       For the foregoing reasons, we will affirm the judgment of the District Court

entered on March 1, 2011.




                                             3